DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,668,006. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,668,006 specifically refers to the output information as viewership information.
Outstanding application 16/854,005 claim 1
U.S. Patent No. 9,668,006 claim 1
A method comprising:
A method comprising:
receiving first output information associated with a first content item and second output information associated with a second content item;
receiving, by a computing device, viewership information associated with a first content item and viewership information associated with a second content item;
determining, based on the first output information and on the second output information, that the second content item is not likely to be output when the first content item is being output; and
determining, based on the viewership information associated with the first content item and the viewership information associated with the second content item, a value indicative of a likelihood of at least one first user device outputting the first content item during a same time period as at least one second user device outputting the second content item; and

responsive to a determination that the value satisfies a threshold, causing the first content item and the second content item to be delivered by a narrowcast server.

Dependent claim 8:
The method of claim 1, further comprising:
responsive to a determination that the value does not satisfy the threshold, causing at least one of the first content item and the second content item to be delivered by a broadcast server.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,116,974. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,116,974 specifically refers to the output information as viewership information.
Outstanding application 16/854,005 claim 1
U.S. Patent No. 10,116,974 claim 1
A method comprising:
A method comprising:
receiving first output information associated with a first content item and second output information associated with a second content item;
receiving, by a computing device, viewership information associated with a first content item and viewership information associated with a second content item;

determining, based on the viewership information associated with the first content item and the viewership information associated with the second content item, a value indicative of a likely viewership, during a broadcast of the first content item, of the second content item; and
based on the determining, re-assigning the first content item from a first transmission server to a second transmission server.
based on a determination that the value does not satisfy a threshold, causing transmission of the second content item via a narrowcast server during the broadcast of the first content item.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 10,666,994. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,666,994 specifically refers to the output information as viewership information.
Outstanding application 16/854,005 claim 1
U.S. Patent No. 10,666,994 claim 1
A method comprising:
A device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the device to:

receive viewership information associated with a first content item and viewership information associated with a second content item;
determining, based on the first output information and on the second output information, that the second content item is not likely to be output when the first content item is being output; and
determine, based on the viewership information associated with the first content item and the viewership information associated with the second content item, a value indicative of a likely viewership, during a broadcast of the first content item, of the second content item; and
based on the determining, re-assigning the first content item from a first transmission server to a second transmission server.
based on a determination that the value does not satisfy a threshold, cause transmission of the second content item via a narrowcast server during the broadcast of the first content item.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gong et al. (2009/0165064, provided by applicant) [Gong].
Regarding claims 1, 9, and 15, Gong discloses a method comprising: receiving first output information associated with a first content item and second output information associated with a second content item; determining, based on the first output information and on the second output information, that the second content item is not likely to be output when the first content item is being output; and based on the determining, re-assigning the first content item from a first transmission server to a second transmission server (paragraphs 0018 and 0020).

Regarding claims 2, 10, and 16, Gong discloses the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first transmission server is a broadcast server and the second transmission server is a narrowcast server (broadcast mode and switched mode, paragraph 0016).

Regarding claims 3, 11, and 17, Gong discloses the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first output information indicates one or more user selections of the first content item (paragraph 0018).

Regarding claims 4, 12, and 18, Gong discloses the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first output information indicates one or more user selections of content having a same type as the first content item (e.g. multiple instances of the same content item, paragraph 0018).

Regarding claims 5, 13, and 19, Gong discloses the method, apparatus, and computer readable media of claims 1, 9, and 15, further comprising: based on the determining, causing transmission, by the second transmission server, of the second content item (paragraphs 0020 and 0024).

Regarding claim 6, Gong discloses the method of claim 1, wherein the re-assigning causes a reduction in bandwidth usage by the second transmission server (paragraph 0019).

Regarding claim 7, Gong discloses the method of claim 1, wherein the re-assigning increases a number of unique content items transmitted by the second transmission server (paragraphs 0020 and 0024).

Regarding claims 8, 14, and 20, Gong discloses the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first content item is one of a program and a channel (paragraph 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Ickman et al. (2011/0320715), Bocharov et al. (2011/0083037), Borst et al. (2010/0070700), Cedervall et al. (2009/0207839).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421